Case 2:19-cv-12690-GAD-APP ECF No. 17 filed 04/08/20       PageID.69    Page 1 of 2



                   UNITED STATES DISTRICT COURT
               IN THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

ALEXANDER MOLDOVAN, et al.,

            Plaintiffs,                   Case No. 2:19-cv-12690
                                          Hon. Gershwin Drain
v.

ORGAN PROCUREMENT
AGENCY OF MICHIGAN,

            Defendant.


Maia Braun Johnson (P40533)                Robert A. Boonin (P38172)
Attorney for Plaintiffs                    Attorney for Defendant
GOLD STAR LAW, P.C.                        DYKEMA GOSSETT PLLC
2701 Troy Center Dr., Ste. 400             2723 S. State Street, Ste. 400
Troy, MI 48084                             Ann Arbor, MI 48104
mjohnson@goldstarlaw.com                   rboonin@dykema.com
(248) 295-7210                             (313) 568-6707


     ORDER GRANTING JOINT MOTIONS TO APPROVE SETTLEMENT
       AGREEMENTS AND FOR DISMISSING OF ALL CLAIMS BY
                PLAINTIFFS, IN THEIR ENTIRETY,
          WITH PREJUDICE AND WITHOUT FEES OR COSTS

                 At a session of said Court, in Detroit, Michigan,
                            this 8th day of April, 2020
                         Hon. Gershwin Drain, Presiding

       Plaintiffs ALEXANDER MOLDOLVAN and DIANE HEMINGWAY, and

Defendant ORGAN PROCUREMENT AGENCY OF MICHIGAN (hereinafter

"OPAM"), through their respective undersigned counsel, having filed Joint Motions
Case 2:19-cv-12690-GAD-APP ECF No. 17 filed 04/08/20         PageID.70   Page 2 of 2



to approve the Settlement Agreements reached on behalf of each Plaintiff and to

dismiss their respective claims, and based on the below Stipulations, this COURT

rules as follows:

      1.     The separate settlement agreements reached by Defendant with each

Plaintiff and as presented to this Court, in which Plaintiffs have agreed to resolve

their claims for unpaid overtime under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”) are APPROVED; and

       2.    Since these settlements resolve all claims in this lawsuit (and

otherwise), and as requested by the parties through the referenced motions,

      IT IS HEREBY ORDERED that this matter is also DISMISSED, with

prejudice and without fees or costs.

      This Order resolves all claims in this matter and thereby constitutes the last

Order in this matter. Consequently, this matter shall be deemed CLOSED.

                                               s/Gershwin A. Drain
                                               Hon. Gershwin Drain

STIPULATED AND APPROVED AS TO SUBSTANCE AND FORM:

GOLD STAR LAW, P.C.                           DYKEMA GOSSETT PLLC
By:____/s/ Maia Johnson Braun____             By:___/s/ Robert A. Boonin_______
  Maia Johnson Braun (P40533)                   Robert A. Boonin (P38172)
  Attorney for Plaintiffs                       Attorneys for Defendant
  2701 Troy Center Drive, Ste. 400              2723 South State Street, Ste. 400
  Troy, MI 48084                                Ann Arbor, MI 48104
  mjohnson@goldstarlaw.com                      rboonin@dykema.com
  (248) 295-7210                                (313) 568-6707
Dated: March 13, 2020                         Dated: March 13, 2020


                                          2
